UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q xQUARTERLY REPORT PURSUANT TO SECTION13 or 15(d)OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 oTRANSITION REPORT PURSUANT TO SECTION13 or 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-12493 NATURAL BLUE RESOURCES, INC. (Exact name of registrant as specified in its charter) Delaware 13-3134389 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 146 West Plant Street, Suite 300, Winter Garden, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number: (321) 293-7420 Indicate by check mark whether registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. There were50,226,909 shares of common stock issued and outstanding, respectively, as of August 13, 2010. Table of Contents TABLE OF CONTENTS Page Part I – Financial Information Item 1. Consolidated Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Result of Operations 4 Item 4T. Controls and Procedures 8 Part II – Other Information Item 1. Legal Proceedings 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 6. Exhibits and Reports on Form 8-K 10 Signatures 11 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying interim unaudited financial statements of Natural Blue Resources, Inc., a Delaware corporation (the “Company,” “we,” “us,” or “our”), have been prepared in accordance with the requirements of Article 8 of Regulation S-X promulgated under the Securities and Exchange Act of 1934, as amended (the “Exchange Act”) and, therefore, do not include all disclosures normally required by accounting principles generally accepted in the United States of America. 3 Table of Contents INDEX Natural Blue Resources, Inc. Consolidated Financial Statements (unaudited) As of and for the Six Months Ended June 30, 2010 CONTENTS Page Consolidated Balance Sheets as of June 30, 2010 (unaudited) and December 31, 2009 (audited) F-2 Consolidated Statements of Operations (unaudited) for the six and three months ended June 30, 2010 and the period from March 2, 2009 (inception) to June 30, 2010 F-3 Consolidated Statements of Changes in Stockholders’ Deficit as June 30, 2010 (unaudited) and December 31, 2009 (audited) F-4 Consolidated Statements of Cash Flows (unaudited) for the six months ended June 30, 2010 and the period from March 2, 2009 (inception) to June 30, 2010 F-5 Notes to Consolidated Financial Statements (unaudited) F-5 F-1 Table of Contents NATURAL BLUE RESOURCES, INC. AND SUBSIDIARIES (A Development Stage Enterprise) Consolidated Balance Sheets ASSETS June 30, 2010 December 31, 2009 (unaudited) (audited) CURRENT ASSETS Cash $ $ Note Receivable, net Prepaid Expenses Total Current Assets EQUIPMENT OTHER ASSETS Investment in available-for-sale securities TOTAL ASSETS LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses Notes payable - current portion Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Common stock, $0.0001 par value; 493,000,000 shares authorized, 49,601,909 shares issued and outstanding, at June 30, 2010 Additional paid-in capital Unrealized net (loss) on available for sale securities ) ) Accumulated deficit ) ) Total Stockholders' Equity ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of the financial statements. F-2 Table of Contents NATURAL BLUE RESOURCES, INC. AND SUBSIDIARIES (A Development Stage Enterprise) Consolidated Statements of Operations Three Months Ended June 30, Six Months Ended June 30, From March 2, 2009 (inception) to June 30, 2010 (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) OPERATING EXPENSES Depreciation expense $ $
